Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 1 of 40 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO Por]

COMPLAINT FOR DECLARATORY JUL

ANTHONY L, VIOLA
(28 U.S.C. §§ 2201, 2202):

  

Plaintiff

“VS oe"

Cage No. 9 90CV1627

ATTORNEY GENERAL DAVE YOST, et. al., Hon:

| bludge Sargue

MAGISTRATE JUDGE JOLSON

Defendants

NATURE OF THE ACTION

Plaintiff was tried two times by a multi-jurisdictional Task Force, established
actual innocence at a second trial, yet remains in jail, prompting Judge Daniel Gaul,
who presided over the second trial, to state that the Plaintiff is wrongfully incarcerated
and that prosecutors committed “misconduct” in the criminal matters. Each defendant
named herein has an obligation under the Code of Federal Regulations or under the Rules
of Professional Conduct to report misconduct to the proper authorities, yet none of
these individuals has ever complied with their legal obligations, thereby injuring the
Plaintiff. This action seeks a declaratory judgment that each defendant must report
misconduct detailed in this complaint. Plaintiff alleges that the facts described in
this complaint constitute an actual controversy between the parties and seeks a declaratory
judgment pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

for the purpose of determining a question of actual controversy between the parties.
SUMMARY OF THE CONTROVERSY BETWEEN THE PARTIES

Plaintiff Anthony L. Viola was simultaneously prosecuted in both state and federal
court, on identical charges, by the same prosecution team, through a muliti-jurisdictional
Mortgage Fraud Task Force, funded by Bureau of Justice Assistance Grant # 2009-SC-B9-

0080. These prosecutions featured three indictments and two criminal trials, with opposite
results. Prosecutors alleged the undersigned devised the "Nation's Largest Mortgage

Fraud Scheme" and duped lenders including JP Morgan Chase and Citigroup into making

‘no money down' mortgage loans that did not meet the banks’ underwriting guidelines.
Following a federal conviction, Task Force Office Manager Dawn Pasela provided the

Plaintiff with evidence federal prosecutors did not produce prior to the federal trial,
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 2 of 40 PAGEID #: 2

but relocated to the Task Force location instead, Exhibit A.

When substantially different evidence was introduced at the second trial, actual
innocence was established, kindly compare USA v. Viola, 08-cr-506, N.D. Ohio, guilty
verdict and 150 month prison sentence, with the acquittal two months later on the exact
same charges, Ohio v. Viola, 10-cr-543886 and 10-cr-536877, Cuyahoga County Common Pleas
Court. Judge Gaul has taken the extraordinary step of stating in writing that the Plaintiff
is innocent, wrongfully incarcerated and that prosecutors committed “Misconduct,” Exhibit
B,

At the second trial, during post-conviction proceedings and as a result of investigations
undertaken by the Plaintiff's private investigator, former FBI Agent Robert Friedrick,
the Plaintiff has been able to document four major categories of government misconduct.

The controversy between.the Plaintiff and the named defendants centers on the failure

of defendants to report misconduct to the Department of Justice's Office of the Inspector
General, contrary to Section 45.11 of Title 28 of the Code of Federal Regulations, or

the failure of the defendants to report misconduct to the Ohio Supreme Court Disciplinary
Counsel pursuant to the Ohio Rules of Professional Conduct.

The Plaintiff's four claims of misconduct are as follows:

(1} PROSECUTORS POSSESSED PROOF OF THE PLAINTIFF'S INNOCENCE YET FAILED TO PROVIDE

THAT EVIDENCE BEFORE EITHER CRIMINAL TRIAL -- Prosecutors shifted exculpatory evidence
from the U.S. Attorney's Office in Cleveland to the Task Force location, including Bates
Stamped federal evidence obtained pursuant to federal subpoenas and FBI 302 interview
summaries, then pled Lgnorance to evidence at the Task Force. Prior to the second trial,
the Task Force's Office Manager provided the undersigned with those FBI interviews and
internal bank documents confirming that there was no "mortgage fraud.“ Rather, banks
offered borrowers ‘no money down' mortgage loans that did not require ANY representations
about income or assets, and approved 'no money down, cash back' mortgage loans in writing
and before closing for each cf the 59 properties / counts in the indictment. Please

see Exhibit C, attached hereto, for select documents proving the Plaintiff's innocence,
along with written representations by prosecutors that the 302 from an interview with

a lender executive did not exist, along with that 302 interview. That document disproved
the government's “theory” that banks were duped into making loans that did not meet
guidelines because the lender executive who testified at. both trials said in his interview

that lender employees were allowed to waive such conditions and approve these loans.

(2) INTRUSION INTO THE SIXTH AMENDMENT RIGHT TO COUNSEL -- Following the filing of

federal and state indictments, but prior to the commencement of either criminal trial,

-?-
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 3 of 40 PAGEID #: 3

prosecutors directed Dawn Pasela, the Task Force's Office Manager, to post as a graduate
student studying criminal defense and working with local defense attorneys defending
similar cases. Ms. Pasela shared helpful information with the Plaintiff and offered

to assist our defense team. Ms. Pasela recorded a series of post-indictment conversations
with the undersigned so prosecutors could obtain confidential defense trial strategy
information. Ms. Pasela was also given funds to make donations toward defense legal

fees so prosecutors could use her cancelled checks to identify the law firm's bank
accounts and track investigative expenses before trial. Later, Ms. Pasela felt what

the government was doing was improper. She provided key evidence, assisted the undersigned
prepare for the second trial and offered to testify as a defense witness. She was

served with a valid defense subpoena signed by Judge Gaul, but when prosecutors saw

Ms. Pasela's name on the defense witness list, she was threatened with “federal prison"

if she appeared in court. Shortly after her scheduled testimony, she was found dead

in her apartment by her father yet no investigation into her death or the actions

of prosecutors has ever taken place. The Plaintiff is greatly honored that the Pasela
family has joined my efforts to have the actions of prosecutors investigated, Exhibit

D.

(3) KNOWING USE OF PERJURED TESTIMONY TO OBTAIN A CONVICTION -- Prosecutors Dan Kasaris,
Mark Bennett, John Siegel and Micah Avlt knowingly utilized the perjured testimony
of government witness Kathryn Clover, who informed her attorney, Jaye Schlachet, that
she committed perjury at the Plaintiff's trial during the federal trial. Mr. Schlachet
contacted federal prosecutors and asked them to recall Ms. Clover so she could correct
her false statements but prosecutors refused because doing so “jeopardized the outcome
of the case ... [and] it served the best interests of justice to aliow her testimony
to remain unchanged," USA v. Clover, Case No. lO0-cr-75, N.D. Ohio, Decket 29-1, page
8. Despite being aware of Ms. Clover's perjury, these same prosecutors CONTINUED
to use Ms. Clover as a government witness in additional grand jury and criminal proceedings
without informing defendants that Ms. Clover committed perjury in federal court, see
letter from Prosecutor Kasaris, Docket 29-1, p. 43-44, Assistant U.S. Attorney Mark
Bennett opposed Ms, Clover's request to have her supervised release terminated because
“Clover provided false testimony during the trial," USA v. Clover, 10-cr-75, Docket
# 46, page 2. All documents referenced in this section are attached hereto as Exhibit
E.

Multiple individuals, including Attorney Marcus Sidoti, government witness Lusas
Fairfield, government informant Matt Fairfield and Clover's boyfriend Bryan Butler

-3-
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 4 of 40 PAGEID #: 4

have all alleged that Ms. Clover and Prosecutor Dan Kasaris had an inappropriate personal
er romantic relationship. Mr. Kasaris -- who is also a councilman in the City of

North Royalton -~ has faced political opponents in various city council races who

have conducted opposition research on Mr. Kasaris and also unearthed information concerning
Mr. Kasaris having a romantic relationship with Ms. Clover. These allegations, all

of which have been relayed to the undersigned on an unsolicited basis, bolster the

claim that misconduct in the Plaintiff's criminal case must be investigated by proper
authorities. Please see Exhibit F, attached hereto, for Ms. Clover's resume, which

claims she worked as an employee of the prosecutor's office while testifying as a

government witness, and one of many written statements about the Clover-Kasaris

relationship.

(4) CONFLICTS OF INTEREST RESULTING FROM JOINT DEFENSE AT TRIAL DESPITE TIMELY OBJECTION
Prior to the federal trial, timely objections to conflicts of interest resulting from
joint defense between ali defendants who proceeded to trial and the simultaneous repre-
sentation of government witness Kathryn Clover and lender employees, were filed,

USA v. Viola, 08-cr-506, N.D. Ohio, Docket # 110. The Clerk of Court has confirmed

in writing that the district court never conducted any conflict of interest inquiry,

and that no conflict waivers were ever executed, and the government filed a document
stating that an actual of conflict of interest existed, USA v. Viola, O08-cr-506, N.D.
Ohio, Docket 201, page 18, Exhibit G. Nevertheless, the undersigned remains in jail.

Further bolstering the Plaintiff's claims of misconduct is a letter. recently
received from the Justice Department that states the government made material misrep-

resentations concerning evidence in the Plaintiff's criminal case, Exhibit H.

One additional source of controversy between the Plaintiff and the Defendants
is whether or not the Task Force was federally funded, or if state officials like
Mr. Kasaris or Special Assistant U.S. Attorney Micah Ault, are obligated to follow
the Code of Federal Regulations concerning reporting misconduct by DOJ employees.
Ohio Attorney General Attorney Christa Dimon filed an affidavit stating the Task Force
did not receive federal funds, while the Bureau of Justice Assistance says it funded

the Task Force with federal funds, and the FBI has issued press releases that it was

part of the Task Force, Exhibit I.

This litigation asks the Court to declare that each defendant, in their professional

a Ae
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 5 of 40 PAGEID #: 5

capacity, is required to report the credible allegations of misconduct described herein
to either the DOJ's Inspector General or the Ohio Supreme Court Office of Discipline
Counsel and to further declare that all defendants named herein are required to follow

the Code of Federal Regulations and the Rules of Professional Conduct.

THE PARTIES

PLAINTIFF: Anthony L. Viola ID # 32238-160
Lewisburg Federal Prison Camp
P.O. Box 2000
Lewisburg, PA 17837

DEFENDANTS: (1) Ohio Attorney General Dave Yost
30 East Broad Street
Columbus, Ohio 43215

(2) Heather Buchanan
Ohio Attorney General's Office
30 East Broad Street
Columbus, Ohio 43215

(3) Tiffany Carwile
Ohio Attorney General's Office
30 East Broad Street
Columbus, Ohio 43215

(4) Special Assistant U.S. Attorney Micah Ault
c/o Office of the Ohio Attorney General
30 East Broad Street
Columbus, Ohio 43215

(5) Daniel Kasaris, Senior Assistant Ohio Attorney General

11964 Beckenham Road
North Royalton, Ohio 44133

(6) Justin Herdman
United States Attorney, N.D. Ohio
801 West Superior Avenue
4th Floor
Cleveland, Ohio 44113

(7) Mark Bennett
Assistant U.S. Attorney
801 West Superior Avenue
4th Floor
Cleveland, Ohio 44113
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 6 of 40 PAGEID #: 6

(8) Steven Dettelbach
127 Key Tower
Suite 2000
Cleveland, Ohio 44114-1214

(9) John Siegel
127 Key Tower
Suite 2000
Cleveland, Ohio 44114-1214

(10) Michael O'Malley
Cuyahoga County Prosecutor
1200 Ontario Street
Justice Center
Cleveland, Ohio 44113

(11) Jaye Schlachet
55 Public Square
Suite 1300
Cleveland, Ohio 44113-1971

(12) Mareus Sidoti
50 Public Square
Suite 1900
Cleveland, Ohio 44113

(13) John Moustakas
Assistant U.S. Attorney
555 Fourth Street, NW
Washington, DC 20530

(14) Laura S. Irwin
Assistant U.S. Attorney
700 Grant Street
Suite 4000
Pittsburg, PA 15219

JURISDICTION AND VENUE

Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331
because the claims asserted in this action arise under the laws of the United States
and the defendants named herein are required by law to perform duties owed pursuant
to law, 28 U.S.C. § 1391. Venue is proper in this district pursuant to 28 U.S.C.
§ 1391(b)(2) because a substantial part of the events giving rise to this action occurred
in this judicial district, including the formation of the Task Force and the Ohio
Attorney General's decision to hire Ms. Pasela and assign attorneys to the U.S. Attorney's

Office from the Ohio Attorney General's Office.
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 7 of 40 PAGEID #: 7

STANDING

This complaint seeks a declaratory judgment concerning a concrete controversy
of parties having adverse legal interests. The facts alleged are not hypothetical
but proven, largely by the government's own documents. The failure of the defendants
to adhere to their lawful obligations to report misconduct has injured, and will continue
to injure, the undersigned, The Plaintiff's injuries include the large expense of
conducting an investigation by a private investigator and ongoing incarceration.
The Plaintiff has a legally protected interest in the fair administration of justice
and that licensed attorneys will follow the Rules of Professional Conduct and the
Code of Federal Regulations. Absent a declaratory judgment, the Plaintiff's injuries

will continue.

FACTS IN SUPPORT OF THE ISSUANCE OF A DECLARATORY JUDGMENT and
CLAIM FOR RELIEF

(1) Defendants Mark Bennett, Micah Auit, Dan Kasaris, and John Siegel prosecuted

the undersigned, yet failed to report misconduct in the criminal proceedings.

(2) Defendant Jaye Schlachet was aware that his client committed perjury in federal
court, but merely accepted the decision of prosecutors to allow perjured testimony

to stand. This defendant had an obligation to report the prosecutors to the proper
authorities.

(3) Defendant Marcus Sidoti contacted the undersigned in federal prison on an unsolicited
basis, informing him that his client Lucas Fairfield saw Prosecutor Kasaris at a Cleveland
Indians baseball game with Kathryn Clover. Mr. Sidoti also stated, on a recorded

phone call, that Prosecutor Kasaris and Ms. Clover sometimes left the prosecutor's

office to meet at local hotels, then returned to the office to continue working on

cases together, but this defendant never reported this information to the appropriate
authorities.

(4) Defendants Michael O'Malley, David Yost, Steven Dettelbach and Justin Herdman

all have obligations as supervisory officials who oversee prosecutors. These individuals
have also failed to report misconduct to the. proper authorities despite being made

aware of obvicus wrongdoing. Mr. Dettelbach even wrote the undersigned a letter refusing
to report the death of Dawn Pasela to the Inspector General, Exhibit J.

(5) Defendants Laura Irwin and John Moustakas are employed by the Department of Justice

and have contested claims in litigation filed by the Plaintiff. Despite being fully

-je-
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 8 of 40 PAGEID #: 8

aware that their colleagues in Cleveland committed misconduct, these defendants have
refused to follow the Code of Federal Regulations and report misconduct to the Inspector
General,

(6) Prosecutors Daniel Kasaris, Mark Bennett, Micah Ault and John Siegel have an
ongoing duty to correct the wrongful imprisonment of an innocent American citizen,

but have failed to adhere to this lawful obligation.

(7) Defendants Heather Buchanan and Tiffany Carwile have also been made aware of
improper actions by Prosecutor Daniel Kasaris but have defended his actions in court,
despite a prohibition on the Ohio Attorney General defending the non-official actions
of employees of that office. Similarly, these defendants have failed to report Mr.
Kasaris’ misconduct to the proper authorities,

(8) Not only do the Plaintiff and all defendants have adverse legal interests, each
of the defendants have an ongoing obligation to correct a wrongful conviction and/or
report misconduct. The failure of each of these defendants to follow their lawful
obligations has injured the undersigned.

(9) Concrete injuries suffered by the Plaintiff include: (a) Ongoing expenses to
fund an investigation of the facts in this case; (b) The Continued incarceration

of an individual who proved actual innocence at trial but who has never been given
any evidentiary hearing to present this same proof of innocence utilized at the second
trial; (c) The Plaintiff is not the proper person to investigate Mr. Kasaris' relationship
with Kathryn Clover or the death of Dawn Pasela. These matters should be investigated
by the Department of Justice Office of the Inspector General.

(10) The Plaintiff is entitled to this Court's declaration, pursuant to 28 U.S.C.

§ 2201 and 2202 that:

a. Plaintiff has a right to demand compliance with the Code of Federal Regulations

and the Ohio Rules of Professional Conduct;
.b. The Defendants are in breach of those obligations; and
¢. The Defendants are obligated to report misconduct to the appropriate authorities.

(11) This Court has the power to declare the legal rights and relations between the
parties to this action. <A declaratory judgment will terminate the controversy between

the parties and resolve the dispute about the defendants’ obligation to report misconduct

to the proper authorities.
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 9 of 40 PAGEID #: 9

STATEMENT OF LAW

Part One: Defendants have a duty to report misconduct -- Section 45.11 of the Code
of Federal Regulations imposes a duty on Department of Justice employees to report
allegations of "criminal or serious administrative misconduct” to the DOJ's Office
of the Inspector General, or to their supervisor or internal affairs for referral
to OIG. Section 45.12 imposes a duty on DOJ employees to report to the Office of Professional
Responsibility (OPR) allegations of misconduct by a DOJ attorney or “law enforcement
personnel when such allegations are related to allegations of attorney misconduct.
Defendants Yost, O'Malley, Dettelbach and Herdman have additional responsibilities
as supervisors of prosecutors: they must immediately report -- not cover up —- misconduct
by their employees, American Bar Association Committee on Ethics and Professional
Responsibility Formal Opinion 14-467 (2014); also see National Prosecution Standard
1-1.6 “Duty to report misconduct," National District Attorney's Association.
Likewise, Defendants Bennett, Kasaris, Moustakas, Irwin, Carwile and Buchanan
have an affirmative duty to report on prosecutorial misconduct cited by Judge Gaul.
The aforementioned "Duty to Report" states that "A prosecutor's failure to report
known misconduct may itself constitute a violation of the prosecutor's professional
duties. The American Bar Association Standards for Criminal Justice likewise acknowledge
that prosecutors have a duty of disclosure beyond the constitutional obligation, ABA
Committee on Ethics and Professional Responsibility Formal Opinion 09-454 (2009).
The United States Attorney's Manual further requires full disclosure of evidence
in criminal trials beyond the constitutional puarantees, and states that prosecutors
have ongoing duties to produce evidence casting doubt on convictions, USAM § 9-5.001C.
Defense attorneys Sidoti and Schlachet are also under an obligation to report
the use of perjured testimony and information concerning an improper personal relationshiop
between Prosecutor Kasaris and Kathryn Clover to the Ohio Supreme Court, see Rule
8.3(a), “Reporting Professional Misconduct" which provides that "A lawyer who knows
that another lawyer has committed a violation of the Rules of Professional Conduct
that raises a substantial question as to that lawyer's honesty, trustworthiness or
fitness as a lawyer in other respects, shall inform the appropriate professional authorities,’
emphasis added.
In December, 2013, the Ohio Supreme Court issued conduct guidelines for prosecutors
and defense attorneys. These guidelines, titled The Professionalism Dos and Don'ts:
Conduct of Prosecutors and Defense Attorneys, states that “the integrity of our criminal

justice system depends a great deal on the professionalism of the lawyers who prosecute

the cases and the lawyers who defend the accused."

= 9 -
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 10 of 40 PAGEID #: 10

These guidelines make clear that licensed attorneys must administer justice fairly
and not engage in underhanded tactics to "win" a case. In addition, the Supreme Court
of Ohio's Board of Commissioners on Grievances & Discipline Advisory Opinion 2016-

2 states, "A lawyer has a duty to report unprivileged knowledge of another lawyer's
misconduct" under Rule 8.3. Taken together, multiple controlling legal authorities

require attorneys to report misconduct in a criminal case, and no legal authority

allows misconduct to go unreported,

Part Two: The Ohio Attorney General Violated the Ohio Revised Code When Defending

Dan Kasaris -- Friends and supporters of the Plaintiff do not understand how an individual
can prove their innocence at trial yet remain in jail and decided to start a web site
about the Plaintiff's criminal cases: FreeTonyViola.com. Originally created to solicit
leads for the investigative team, the site evolved into a tool to keep the public

informed about critical developments and to share information that could potentially
assist others who would benefit from dissemination of the exculpatory evidence the
prosecutors never produced to over 1,000 defendants prosecuted by the Mortgage Fraud

Task Force. But as soon as the web site, and a companion Facebook page, was launched,
prosecutor Dan Kasaris threatened to prosecute the web team, citizens posting notes

on the blog, and demanded that Facebook remove the fan page with over 5,000 followers,
which they did. Plaintiff then filed a First Amendment suit against Mr. Kasaris,

Anthony Viola v. Daniel Kasaris, Case No. 2:16-cv-1036, S.D. Ohio. In that litigation,

Mr. Kasaris was represented by the Ohio Attorney General's Office, and Mr. Kasaris

claimed he was only acting as a private citizen when he threatened to prosecute individuals
or speaking with Facebook. But the State of Ohio and its taxpayers should not have

paid for this defense, because Mr. Kasaris' claimed to be acting in his personal capacity.
Defendants Carwile and Buchanan violated Ohio Revised Code 109.36, “Defense of Officers
and Employees” by defending Mr. Kasaris, then violated the Rules of Professional Conduct

by not referring misconduct to the appropriate authorities.

Part Three: Plaintiff's Claims of Misconduct and Innocence are Grounded in Law and
Sufficiently Credible to Trigger a Duty to Report Misconduct -- Federal prosecutors
Bennett, Siegel, Ault and Kasaris suppressed evidence proving the Plaintiff's innocence.
The materfality of this Brady violation is not a matter of speculation or conjecture
because, at a second trial, a jury acquitted the Plaintiff on the exact same charges
at issue in the first trial, Brady v. Maryland, 373 U.S. 83 (1963).

The knowing use of Kathryn Clover's perjured testimony and the failure to correct

false testimony violates the constitutional guarantee of due process of law, Napue

-10-
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 11 of 40 PAGEID #: 11

v. Illinois, 360 U.S. 264 (1959).
Prosecutors Kasaris, Bennett, Ault and Siegel were not permitted to invade the

Plaintiff's Sixth Amendment right to counsel to obtain confidential defense trial
strategy information, Massiah v. United States, 377 U.S. 201 (1964); United States
v. Levy, 577 F.2d 200 (3d Cir. 1979).

When a trial court ignores timely objection to conflicts from joint defense
at trial, any subsequent conviction is subject to automatic reversal, Holloway v.

Arkansas, 435 U.S. 475, 489-92 (1978).

PRAYER FOR RELIEF

Plaintiff respectfully requests that this Court:

(1) Declare the rights and legal relations of the parties to the subject matter here
in controversy, particularly with respect. to the proper applicability and proper inter-
pretation of the Code of Federal Regulations and the Rules of Professional Conduct;

(2) Declare that the misconduct deseribed herein constitute sufficiently credible

evidence of misconduct to trigger duties to report this misconduct to the proper authorities;

and
(3) For any additional relief this Court finds proper.

Thank you very much for reviewing this complaint.

Respectfully Submitted,

Cr

Anthony L. Viola # 32238-160
Lewisburg Federal Prison Camp
P.O. Box 2000

Lewisburg, PA 16701

- Jl -
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 12 of 40 PAGEID #: 12

   

FO-302 (Rev. 10-6-95)

Z44

FEDERAL BUREAU OF INVESTIGATION

 

 

aaa

On April 6, 2010, at 3:35pm, Special Agent{ sd

accepted a box of documents which were being held at the
nite Lates Attorney's Office. The d e originally
provided iy ]to Special agent | Jof Alcohol
Tobacco and Firearms (ATF).

 

At 4:04 pm, ee these documents to the
Cuyahoga County Mortgage Fraud Task, Force, fox scanning and to be
turned over for evidence.

 

On March 16, 2010, these documents were brought to a

 

 

ee > tte instription osy/ue/zoro be

meeting held at_the United States Atto ! fice. Present at th
meeting were sxf land of the ATF, SA
[Jana Assistant United States AttomeyL | The

documents were placed in storage at the conclusion of this meeting.

b7c

bé
b7c

f fee

¥

The documents turned over to the MFTF included
; | bé
: bIC

 

Investigation on 04/06/2010 « (lenelanol_Onio

 

 

 

 

Fie # 329E-Cv-71645— | 74 Date dictated

by Sal |

This document contains: neither recommendations nor conclusions of the FBI. It is the properly of the FBI and is loaned ta your agency;
(Cand its contents are not to be distributed ouiside your agency. sel Pree

b6
bv

 

 

Car A
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 13 of 40 PAGEID #: 13

THE GOURT OF GCOMMON PLEAS
COUNTY OF GUYAHOGA

JUSTICE CENTER

 

1200 ONTARIG STREET
CLEVELAND, OHIO 44113

DANIEL GAUL
Judge
(216) 443-8706

February.17,-201 7

Anthony L. Viola - ID #32238-160
McKean Federal Correctional Institution
P.O. Box 8000

Bradford, PA 16701

Dear Tony:
I hope you are as well as a person can be in federal prison.

_ Just thought J would write to express my feclings of regret on your continued
incarceration. I had hoped that your exoneration in my courtroom would have assisted you in

overtuming your federal conviction.

In any case, I am writing to inform you that there is a newly elected Cuyahoga-County
Prosecutor. His name is Mike O’Malley. His office may be willing to take a fresh look at
Daniel Kasaris’ misconduct in your case. If Kasaris participated in your federal case,
Q’Malley’s office may be able to intervene, or at least support a post-relcase remedy before

Judge Nugent.

Anyway, this is just a thought. Please let me know if may assisi you in any way.

I regard you as an extremely decent man and I do hope you will have your conviction

overturned.
Rh wl)
Daniel Gaul
Judge

DG/mitl

eykor
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 14 of 40 PAGEID #: 14

RE: Newcomb 302 request from Tony Viola Page 1 of 1

From: Bennett, Mark (USAOHN) (USAQHN} <Mark.Bennett2@usdoj.gov>
Ta: tonytopaz <tonytopaz@aol.com>
Cc: Daniel Kasaris (p4dxk@cuyahogacounty.us) <p4dxk@cuyahogacounty.us>
Subject: RE: Newcomb 302 request from Tony Viola
Date: Sun, Apr 6, 2012 8:45 pm

i have checked the system and do not have a 302 for Mr. Newcombe. | have inquired with the agents and other
AUSAs on the case to see if one was created and they can provide. [ will not be in the office next week. But they

can respond directly to Mr. Kasaris.

Mark S. Bennett

Assistant United States Attomey
801 W. Superior Ave., Suite 400
Cleveland, Ohio 44113
216.622.3878 (direct)
216.522.2403 (fax)

mark. bennett2@usdoj.gov

From; tonytopaz@aol.com [mailto:tonytopaz@aol.com]}
Sent: Sunday, April 08, 2012 6:20 PM

To: Bennett, Mark (USAOHN)

Subject: Re: Newcomb 302 request from Tony Viola

Mr. Kasaris says he does not have Mr. Newcomb's 302, if possible, kindly reforward that, thank you.

Tony

~----Original Message---~
From: Bennett, Mark (USAOHN) (USAOHN) <Mark.Bennett2@usdoj.gay>
To: tonvtopaz@aol.com’ <tonytopaz(@)aol,com>; ‘dkasaris@cuyahogacounty.us' <dkasaris@cuvahogacounty.us>

Sent: Sun, Apr 8, 2012 10:31 am
Subject: Re: Newcomb 302 request from Tony Viola

Mr. Viola,
I have provided those to Mr. Kasaris. | am sure he will provide pursuant to local rule and the Court's trial order.
Mark Bennett

From: tonytopaz@aol.com [mailto:tonytopaz(@aol.com]
Sent: Saturday, April 07, 2012 03:47 PM
To: Bennett, Mark (USAOHN); dkasaris@cuyahogacounty.us <dkasaris@cuyahogacounty.us>

Subject: Newcomb 302 request from Tony Viola

Mr Bennett - | am respectfully requesting that you e mail me a copy of the Argent witness, Mr. Steve Newcomb, his 302
statement summary. He testified on direct exam on Friday and will resume this coming week. Thank you.

Tony Viola

http://mail.aol.com/36032-1 1 1/aol-6/en-us/mail/PrintMessage.aspx 5/1/2012

ekart C~ ol
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 15 of 40 PAGEID #: 15

Page | of 2

and this was my resconse to mark.
ido nol have any néweoriu 302

dan

Daniel J. Kasaris .
Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863
216-898-2270 (fax)

Attached Mlessage

From: Daniel Kasaris <dkasaris@cuyahogacounty.us>
To: Mark (USAOHN} Bennett <Mark.Bennett2@usdoj.gov>
Gc: Jeffrey P, (FBI) Kassouf <Jeffrey.Kassouf@ic.foi.gov>; John (USAOHN) Siegel <John.Siegel@usdoj.gov>

Subject: Re: Viola - 302s of lender, Rich and Calo
Date: Sun, 08 Apr 2012 12:55:01 -0400

mark

this is what you sent

ido not have a 302 for steve newcomb

thx
dan

Daniel J. Kasaris

Assistant County Prosecutor
Cuyahoga County, Ohio
1200 Ontario ST. 9th Floor
216-443-7863 ,
216-698-2270 (fax}

>>> "Bennett, Mark (USAOHN)" <Mark. Bennett2@usdoj.gov> 2/29/2012 3:25 PM >>>
Dan,

| have not found the interview of Steve Newcomb from Argent, but you probably already have that one. In
addition, please be advised that we have put ail of our trial exhibits on a disk and will send that disk, along

with the Colley disk out tomorrow.

Thanks,
Mark a We

P.S. 1also included a summary of our interview of Viola. | also have his typed letter to me with all of the
attachments from early on where he admitted to the fact he should have realized these deals were
questionable. -Let me know if you want that.

Mark S. Bennett

Assistant United States Attorney

801 W, Superior Ave., Suite 400

Cleveland, Ohio 44113 L
216.622.3878 (direct) °
216.522.2403 {fax}

mark. bennett2@usdoj.gov

http://mail.aol.com/36032-1 | 1/aol-6/en-us/mail/Display Message.aspxws_popup=true 5/ 172012

OYKbaAT C- gr
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 16 of 40 PAGEID #: 16
pee

FD-202 (Rev. 10-6-95)

L-

FEDERAL BUREAU OF INVESTIGATION

Date of transcription 02/22/2011

On February 18, 2011, SCOTT NEWCOMBE, was telephonically
interviewed, by Forensic Accountant Ron Saunders, Special Agent
veffrey Kassouf and Special Assistant United States Attorney Micah
Ault, after being advised of the nature of the interview and the
identity of the interviewing personnel, NEWCOMBE provided the
following information:

NEWCOMBE worked at ARGENT MORTGAGE, and transferred over
to Citigroup Global once Argent was sold to Citigroup. NEWCOMBE is
involved in ACC Capital as they wind down Argent.

Argent was a loan originator.

During the years 2005-2006 Argent processed a significant
rumber of loans.

Argent required the borrower provide a down payment,
which was generally provided through a cashiers check.

Argent had a stated loan program. These loans were
typically higher risk, so they carried a higher interest rate on
the loan. In the stated income loan program, the borrower states
their income on the loan application, also known as a 1003. Argent
required the borrower to sign a certification or letter as to their
income.

.., Argent originated their loans through mortgage brokers.
The mortgaye brokers. were required to go through an approval
process before Argent would accept any loans.

The loans were assigned to the underwriting department if
the loan met the underwriting guidelines a conditional loan
approval with various terms was issued.

Final approval on the loan would be issued after the loan
conditions were met.

Argent would send various loan documents to the title
company to be signed at closing. Once the title company closed the
loan and completed the documents, they would send the completed

 

investigation on 62/18/2011 a Cleveland, Oh

File # 329A-CV-71645 Date dictated

 

 

by SA Jeifrey P. Kassouf

This document contains neither recommendations por conclusions of the FBL I is the property of the FB] and is loaned to your agency:
il and ils contents are not to be distributed ourside your agency. (
ORL AT C02
——; Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 17 of 40 PAGEID #: 17

oe

D-302a (Rev. 1)-6-95)

328A-CV-71645

Continuation of FD-302 of SCOTT NEWCOMBE On 02/18/2011 _ ,Page 2

documents back to Argent. Once this was done Argent would fund the
loan.

The account executive, was the sales representative in
the field who dealt with the mortgace brokers.

The account manager oversaw the underwriter and funding
processes

Underwriting approved the loans, if there were any
exceptions or conditions not met the account manager could overri
or waive a condition, if it made good business sense.

It was important to underwriting to pull the borrower's
credit report. The credit score drove the loan process.

The borrower's income was important to assess the risk of
repayment .

A debt to income ratio was calculated based upon the
income provided in the 1003.

Purchase loans required proof of the down payment.

The appraisal was required to be done by a disinterested
third party.

The appraiser dealt with the mortgage broker, who
submitted the appraisal report to Argent. Once received the
appraisal would be sent for a desk review. If any followup by the
desk review was needed they could call the appraiser.

The Account Manager and Underwriter placed heavy reliance
that the 1003 was completed accurately and truthfully.

If the borrower was self employed a third party letter
From a Certified Public Accountant was needed.

Argent required 5% of the down payment must be from the
borrowers own funds, regardless of the Loan to Value.

Gift funds had to come from an immediate family member.

If a gift was provided a gift letter was required, stating the
funds were given truly as a gift and no repayment was required.

eyuiar C~ 4
 

7 Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 18 of 40 PAGEID #: 18

< s

19-302a (Rev. 10-6-95)

329A-CV-71645

Continuation of FD-302 of SCOTT NEWCOMBE :On O2/18/2011 Page 3

Argent did not accept third party. down payments from a
down payment provider.

Argent accepted selier second mortgages, also known as
seller carry backs. The loan contract stating the terms and
conditions was required to be provided to Argent. If a seller
second was entered into Argent expected this was a legitimate
transaction which would be repaid.

At one point Argent allowed only the buyer HUD Settlement
Statement, however, their policy switched to requiring both the
buyer and seller side. Argent switched this policy when it was
discovered unauthorized third party disbursements were being made

on the loans.

Closing costs were based upon the purchase agreement.
The closing costs were capped at a certain percentage. Therefore
the seller could only provide a certain maximum percentage.

Any money going to the buyer would need to be disclosed
to Argent.

eds C~ ( -
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 19 of 40 PAGEID #: 19

o “argent Mortgage Company"
BOhXOWER'S DISBURSEMENT AUTHURIZATION

 

 

 

 

 

 

SETTLEMENT /CLOSING AGENT BORROWER(S)
FAMILY TITLE SERVICES, INC. KATHRYN CLOVER
35401 EUCLID AVENUE, SUITE 215
WILLOUGHBY, OH 44094
PROPERTY ADDRESS SELLERS}
1989 RUSSELL AVENUE, CLEVELAND, OH 44103
CLOSING DATE 0512005 [FUNDING DATE 087172005 _| LEGAL DESCRIPTION
as LEGAL DESCRIPTION ATTACHED HERETO AND MADE A
LOAN NUMBER 0079449831 - 9705 LEGAL DESCRI
LOAN PURPOSE Purchase

 

 

 

FROM: Argent Morigage Company, LLC- Division 03 - Reg 05 Sales PHONE NO. (800)369-5117 FAX
FUNDING CONTACT:
ig "

INSTRUCTIONS TO SETTLEMENT/CLOSING AGENT:
BELOW IS A LIST OF ALL SBITLEMENT CHARGES AND DISBURSEMENTS APPLICABLE TO THIS LOAN. YOU MUST USE
|ARE YOUR SETTLEMENT STATEMENT. YOU CANNOT DEVIATE FROM THESE FIGURES
AN" #4 ARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THESE FIGURES TO PREP.
WITHOUT PRIOR WRITTEN AUTHORIZATION FROM Denise Obrock. ANY AMOUNTS MARKED WITH
PREPALD FINANCE CHARGES AND CANNOT BE INGREASED OR ADDED ONCE LOAN DOCUMENTS HAVE BEEN
PREPARED UNLESS NEW LOAN DOCUMENTS ARE GENERATED.
eat LOAN AMOUNT: $ 72,000.00
Pald Ovtsidsof| Paldby | Paid by | Paldby | Total Amount
item Payable Pay to Cloatng (POC) | Borrower | Lender | Selter Paid
Underwriting Fes to Lender Argent Mortgage Company, LLC 30.00 $550.00 50,00 $0.00) $550.00 «
Interest 1 days @ 15.64 Argent Mortgage Company, LLC $0.90 $18.64 $0.00 50.00 $18.64 ©
Premium Yield Adjustoent 2.000%) Central National Mortgage my). 30.00 $0.00) $1,440.00 30.00} $1,440.00
Origination Fes to Broker 2.000%) Central Natiansl Mortgage oy 50.00} $1,440.00 $0.00 sooo} 51,440.00 *
Processing Fes to Broker CENTRAL NATIONAL Ww $0.00 sisa.co] saco| $000) s1s0.00 °
Appraisal Fee GS. & ASSOCIATES, INC, (4) $0.00 $425.00 $0.00 $0.00] £425.00
‘Tax Related Service Fea Argent Mortgage Company, LEC 50.00 $70.00 30.00 50.00 $70.00-*
Flood Search Fea Argent Mortgage Company, LLC 50.00 59.00 $0.00 $0.00 $9.00 *
Hiaerd Insurance Premiurt INSURANCE OFFICE OF ow 50.00 $742.87 50.00 $0.00] $742.87
ClosingRernotw ClossTrip Fee = [FAMILY TITLESERVICES, (OW) $0.00 $450.00 $0.00 sooo} 86 $450.00 *
Tile InvEndorsenenty/Survey [FAMILY TITLESERVICES,  —() $0.00 $330.00 $0.00 $0.00 $330.90
Recording/Reconding FAMILY TITLESERVICES, —(W) $0.06 $200.00 $0.00 $0.00] $200.00
Couries/Wire/B-Mail Fee FAMILY TITLE SERVICE ™ $0.00 $115.00 $0.00 $0.0} $115.00 °
TOTAL CHARGES $5,940.51
ESCROW ACCOUNTS

  

1of2

Cyliar C-a f

BORROSB (0a04} :
FT00167
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 20 of 40 PAGEID #: 20

re’ aan
argent Mortgage Company, |
BORROWER'S DISBURSEMENT AUTHORIZATION

Additional Disbursements to Cthery

Item Payable

 

Total Amount Pald

 

Account Namber

 

 

 

 

 

 

 

 

Borrower Date Borrower Date
Borrower Date Bomower Date
AZ SAT OS~
SETTLEMENTACLOSING AGENT REPRESENTATIVE = Date
fi. RO SIEFERD, Jin.
20f2
AORAOIS AZ (Od) FToo1a8

Oat Cx~e?

2 mnie eer it

lr ne ee
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 21 of 40 PAGEID #: 21

Professional
Profile:

History:

Education:

Language:

Volunteering:

5407 Alber Ave

Parma, OH 44128
440.915.9207
dawn_pasela@hotmail.com

Dawn Pasela

Experienced professional manager of administration in a variety of environments. Office manager
looking to continue a career in the security industry through investigations. Ambitious Law
Enforcement/information System student with success in coordinating career path with education.

State of Ohio, Attorney General's Office - Mortgage Fraud Task Force
Office Manager ,

Direct.communications between multiple agency task force members.

Efficiently communicate with local, state and federal lavel agencies.

Design and Implement evidence receiving and recording system for documenting chain of
custody.

Convert files to electronic formats and filings for case preparation.

Prepare cases’ documents for trial.

Design and maintain network of information for task force and deconfliction purposes.
Evidence processing, including but not limited to receiving evidence, creating chain of custody,
converting files for investigators, creating and maintaining case file evidence structure.

Beachwood, OH
2007

2008-Present

Shooz
General Manager

* Executed daily operations of financial reporting, employee files, store operations, loss
prevention, document retention and reconciliations. ,

¢ Trained and managed 45 employees and achieved significant improvements in their
productivity, margin and‘customer relations skills.

e Interpreted company policies to workers’and human resource regulations.

« Instructed computer courses on Microsoft applications and basic computer hardware operation.

« Working knowledge in SAP, ADP,IMS, POS, JDA, Kronos, Macros and Microsoft Excel, Word,
Access, PowerPoint and Outlook.

e Conducted and assisted in both internal and external theft cases, check fraud and credit card

disputes.

CompUSA Beachwood, OH
Operations/HR Manager 2004 - 2007

e Served as Training Department Coordinator for locations network maintenance, including class
set-ups, sofware requirements, flrewall setup, computer configuration, network setup
(hardware and software) and computer trouble shooting.

e As Training Department Coordinator, instructed Microsoft Office Application courses to
consumers and businesses, instructed employees on computer system use and services,

« Same responsibilities as General Manager of Shooz.
Cuyahoga Community College Parma Heights, OH
Associate —Law Enforcement May 2009

American Sign Language
‘English Sign Language

Youth Challenge 1999-2003
St. Ignatius Soup Kitchen 2002-2004
Parma Anima! Shelter 2008
Founder of Student Criminal Justice Club — Tri-C 2008

exit . P~ a!
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 22 of 40 PAGEID #: 22

  
 
 
    
     

SE Se ee

DAWN M. PASELA 6-05

1520 CLEARBROOKE OR., UNIT 103
WICK, OH 44212

BAUNSWIGK, OW 48212 0 45

 

 

 

 

 
 

Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 23 of 40 PAGEID #: 23

 

 

RECEIVED FOR FILING
822974. DEFENSE SUBPOENA 03/15/2012 08:34:26
(Criminal Rule 17) GERALD E. FUERST, CLERK
THE STATE OF OHIO PRECIPE DS 822974
Cuyahoga County Case Number: CR-10- 543886 -A
To the Sheriff of Cuyahoga County: JUDGE: DANIEL GAUL
You are hereby commanded to summon: ROOM: JC19D
DAWN PASELA
5676 BROADVIEW ROAD APT. 201
CLEVELAND, OH 44134-0000

Please Call Defense Attorney: JOHN B GIBBONS at (216) 363-6086 BEFORE Appearing

TO THE WITNESS

YOU ARE HEREBY ordered to appear, under penalty of law, before the COURT OF COMMON PLEAS, held at the Courts Tower -
Justice Center, Lakeside and Ontario Streets, in the City of Cleveland, within and for said County, on the 21st day of March, 2012,
at 09:00 o'clock A.M., to testify to all and singular such matters and things which you may know in a certain action in court pending,
and then and there to be determined, between the STATE OF OHIO, plaintiff, and ANTHONY L VIOLA (defendant 11873387), on

the part of the DEFENSE,

WITNESS, GERALD E. FUERST, Cierk Court of Common
Pleas, and the seal of said Court, as Cleveland, Ohio, this
15th day of March, A.D. 2012.

GERALD E. FUERST, Clerk

 

 

 

FOR SHERIFF'S USE ONLY |

RETURN OF SUBPOENA:

On ,1 served the within named for him, them, at their usual place of business or residence, a true and certified copy thereof with alt endorsements
therein .

 

 

 

 

SHERIFF FEES
Service and Retums ...............0600000 $
Miles Traveled ............c0cceseve rere eeee $ CUYAHOGA CO SHERIFF DEPT.,
° Sheriff :
Total occ ccesesesaescevssseeetevesseeeee | S

 

 

 

 

Deputy Sheriff

 

 

CMSN6062 ewlaar h _ 0: Q

 
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 24 of 40 PAGEID #: 24

AFFIDAVIT OF EDWARD PASELA

STATE OF OHIO
COUNTY OF CUYAHOGA, SS:

I, Edward Pasela, depose and state under oath as follows:
1. I was the father of Dawn Pasela, who died on April 25, 2012.

2. For the last three years of her life, Dawn worked for the Cuyahoga County Mortgage
Task Force, first as a contract employee and then as a county employee.

” 3. Dawn served in the capacity of office manager. One of her duties was to maintain the
task force’s-files. After Dawn worked there for a while, she said she was concerned that things
were being taken from the files and not returned. She also said some employees had signed her
name when they took the files, and she feared they were hiding them from attomeys representing
the people the task force was investigating. She particularly expressed concern about the way the
cases against Anthony Viola and Susan Alt were being handled. Dawn showed us photos she had
taken of file boxes haphazardly stacked in the hallway, which made them easily accessible to
almost anyone.

4. Dawn also mentioned that some computers in the office had disappeared, and she
couldn’t find out why or where they went.

5. Although Dawn was not trained as an investigator, she was asked to go to a fund-
raising event for Anthony Viola after he had been indicted and to secretly record what was said.
She was also asked to write a check for Viola’s defense fund so the prosecutors could determine
at which bank the fund was being maintained. Dawn wondered about the propriety of these
tactics.

6. Dawn continued to attend events sponsored by Viola’s supporters and eventually
began. to sympathize with him because she felt that prosecutors were withholding documents that
could help in his defense. - .

7. As her disenchantment over what was going on at the task force grew, Dawn began
drinking excessively. This finally Jed to her termination. The task force later asked her to come

in to discuss reinstatement, but she declined.

8. After the task force learned that Dawn had been subpoenaed to testify on Viola’s
behalf, two investigators came to her apartment to pressure her to reveal what Viola wanted her
to testify about. She told us that the two men said that it would be wise for her to leave Ohio for
a while and that if she testified for Viola she could end up in a federal prison. As a result, Dawn

did not testify.

 

exkar D- OY
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 25 of 40 PAGEID #: 25

9. Dawn was so frightened that the investigators might return that she moved into our

house for 10 or more days and stopped drinking. She also parked her car in our garage so no one
would see it. Dawn eventually began to feel stronger physically and emotionally and moved back

to her apartment.

10. When we visited Dawn the day before she died, we could tell that she had started
drinking again, and we urged her to stop.

11. Dawn was found dead the next day. The cause of death was listed as acute alcohol
intoxication, She was only 26.

Further I sayeth naught.

#

f& | .
and subscribed in my presence this fe day of Prcenbe) » /%

  
  

 

e a F
f Netti,

‘YY PUBLIC SRie 8%, pAULVARGO

 

 

Orlar )~ oF
Case: 25001 RLPSHERSDGN BRC H: HE" PERS EH ES) Page ors ObagehMEE* 26

(2)

(3)

(4)

-2?-
The issue of restitution still needs to be determined. However, the parties
agreed in the written plea agreement that the loss caused to the lenders by
Clover’s fraudulent conduct exceeded $1 million. Accordingly, Clover will
have a substantial restitution amount to pay, and her probation should be
continued to allow the Court to oversee her restitution;
As this Court knows, Clover provided false testimony during the trial of this
matter. Because of her false testimony, the government did not move for
the full amount of 5K1.1 contemplated by the plea agreement and, as such,
Clover’s sentencing guideline range 15 to 21 months in Zone D, based on
an offense level of 14 with a criminal history category of I. Accordingly,
Clover should have been sentenced to a term of imprisonment. However,
the Court granted defense’s request for a further reduction of levels
pursuant to 5K1.1 and placed Clover in a range and zone allowing for a
sentence of probation. Clover has already been given an extremely
favorable sentence and this Court should not give her the additional benefit
of the early termination of her probation;
As part of her plea agreement, Clover was not prosecuted for her role in
other mortgage fraud schemes, nor did the government request that this
Court take into consideration at the time of sentencing her involvement in
other mortgage fraud schemes as “other relevant” conduct, which would

have greatly increased her guideline sentencing range. Clover has already

CWar e- gi
Casas&: 20:0: D0007EDGNK/oDdt 29-1 FFBEdO D960. ba of AA oPADAAGENDSS: 27

RE: Kathryn Clover Page 6
Docket No.: 1:10CR00075-003

we who were mén. Additionally, she feared the consequences of being subject to additional charges’

-. ifshe disclosed everything she believed about the police report and didn’t have any opportunity

to consult with her attorney about how to respond to such a question. She was apparently too
overwhelmed at the moment, even as a law student, to realize her fifth amendment right to refuse
40 answer such a question on the grounds that it could incriminate her.

Following her lapse in judgment, Ms, Clover was able to realize that she needed the assistance of
her attorney. She and her attorney asked the prosecutors to recall her to testify again during the

Me ’ trial. However, the prosecutors did not recall her since they reportedly believed that. it

jeopardized the outcome of their case, If that is the case, then it would appear that the
prosecutors would also have felt that it served the best interests of justice to allow her testimony:
. to remain unchanged. Therefore, it would be difficult to imagine how she could be punished for
serving what the prosecutor believed was in the best interests of justice, It might be argued that,
-if the best interests of justice were not served, she would not be the only one who ‘would be

responsible,

In spite of the great emotional damage that she suffered, the psychological testing indicates that
her prognosis for recovery is good. Her youth, intelligence, verbal ability, insight, and motivation -
for treatment favor a good treatment outcome. With regard to treatment interventions, she will
“need cognitive-behavioral therapy to restructure her negative self-image and assertiveness
{raining to help her to develop more functional social relationships. Medications for-anxiety,

“ "depression, and mood stability will also help ‘her recover and should be part of the treatment
'.. plan. Abstinence from alcohol will also be necessary for her recovery. Now that she no longer |
"fears her husband, she is able to be truly open with a psychotherapist and needs a therapist who '

_ will be warm and caring to provide her with a sense of nurturance that she never had. Such’a
* therapeutic relationship would also serve as a model for her to seek in other relationships, since.
_. she has never really known what such a relationship i is like. It will take years for her to recover,

“but, the ultimate outcome. is favorable. If she is to. rémain an effective material witness, .gsuch

. ~~ treatment should be required in order ta prevent any future lapse in judgment. Treatment should
«7 also be more frequent when she is subjected to cross-examination.

Opinion

Ce a ame reasonable psychological certainty, it can be stated that:.

oh Ms. ‘Kathryn Clover has severe mental disorders of Posttraumatic Stress Disorder, Chronic:
_ Major Depressive Disorder, Recurrent, Moderate Severity, Chronic; Generalized Anxiety
Disorder; Alcohol Dependence, in Harly Full Remission; and Borderline Personality
Disorder, with Dependent and Histrionic Traits.

eKhay e- 2
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 28 of 40 PAGEID #: 28
ft

    
     
   
   
   
 
   
  
  
 
     

 

dejo} M, Sehlachet f=

oneerming the sentencing ate...

 

hop Ll
i

: “pl meis heavily-invotved in assisting the Stata:
Of: ‘Ohio: in several* Mortgage’ Fraud?’ investigations: ‘and pendingé cases ;Sheis: ~-
scheduled ‘to testify 'on or about:October'17,.2011:in the State of Ohio y.-Turner .
‘Nash in-the Courtroom of Daniel Gaut, Ans ‘addition atthe present time sheds...
assisting: the State-;Government in the investigation’ of: top Argent executives who"
may have been responsible for:committing fraud’ ifthe selling ‘of. mortgage.”
backed securities to investors, and others who may*have participated in the’
tampering with internal Argent loan: documents. Her work-as already lead to. thes coe
indictment.of several former’ Argent employees: for. tampering with: these: inte net: ,

joan documents, thereby’ allowing at least’ 00 loans.to‘be approved wher-the..
apptoval.was contrary to.Argent's. stated gbidelines: ‘She has already testified -

beforee State'Grand Jury in that matter ard'‘more Grand j jury testimony js:

. “expected. “Moreover ‘she ds also working 4 with State Governtient, Prosequtors ire...

 

 
 
  

 
 

ver a i giles the: es
State: Government is revesing that her senensig be: ‘continued: ‘until: ve east. : “ae

 
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 29 of 40 PAGEID #: 29

eis oe
a shot Racers” oe

Assistant County! Prosecut

 
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 30 of 40 PAGEID #: 30

Resumes

Kathryn Clover - Lakewood, OH

Work

Company: Neighborhood progress inc May 2012 to 2000
Legal intern

Company: Housing advocates inc - Cleveland, OH May 2011 to Oct 2012
Senior law clerk

Company: Cuyahoga county prosecutor's office - Cleveland, OH Mar 2010 to May
Such investigation lead to the indictments and canvictions

Company: Chateau management investments - Cleveland, OH Feb 2005 to Aug z
Owner and partner

Education

School: Marshali College Of Law, Cleveland State University - Cleveland, OH Jul
Jd.

Hide details

PHONES & ADDRESSES

Name Address Phone

Kathryn K Glover 206 Springwood Dr, Oxford, OH 45056 (513) 523-4470
Kathryn Clover 13935 Lake Ave, Lakewood, OH 44107 (216) 221-5955
Kathryn E Clover 2750 Fair, Lancaster, OH 43130 (740) 653-9079

Kathryn E Clover 2750 Fair Ave, Lancaster, OH 43130 (740} 653-9079
Kathryn K Clover 3233 Dellwood Rd, Cleveland, OH 44118 (216) 320-
Kathryn E Clover 435 Eastwood Ave, Lancaster, OH 43130 (740) 653-

Kathryn Clover 517 Herbert Pl Nw, Canton, OH 44703

Kathryn Clover 1093 Norka St, Akron, OH 44307

Kathryn Clover 717 Sylvan Ct Ne, Canton, OH 44704

Kathryn Clover 1512 2Nd St Se, Canton, OH 44707

Kathryn K Clover 4236 Riggs Rd, Oxford, OH 45056

Kathryn Clover 202 Young Ave Se, Canton, OH 44707

Kathryn Clever 206 Springwood Dr, Oxford, OH 45056 (513) 284-****
ORGANIZATIONS

Name/Title Company / Classification Phones & Addresses
Kathryn Clover REINE MODEL MANAGEMENT LLC

Kathryn Clover CHATEAU MANAGEMENT LLC

Kathryn K Clover MKM TALENT GROUP, LTD

Kathryn Clover CHATEAU MANAGEMENT INVESTMENTS LLC
SOCIAL NETWORKS

GooglePlus

Kathryn K Clover age ~36
Lived in: Oxford, OH, Westlake, OH, Cleveland, OH, Lakewood, OH, Olmsted Falls,

oe ee | ee on |

CLAD + E ,
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 31 of 40 PAGEID #: 31

TRULINCS -

we eee ee Be ee eee He ee eee ee eee ER ee ee ese eee eee eee

FROM: Feldman, Debbie

TO: 23618055

SUBJECT: more from FB
DATE: 04/07/2016 11:36:07 PM

‘| was with Kat Clover.. | have knowledge of things she told me.. if | can help you let me know
And yes they slept together.. they were sleeping together when he prosecuted her ex husband..
Bryan Butler

Bryan

She told me a lot of stuff

! want to help you

TRULINCS 32238160 - VIOLA, ANTHONY L. - Unit: MCK-E-A

>

3:13pm
Bryan Butler
Yes absolutely.. 513 557 1903

TRULINCS 32238160 - VIOLA, ANTHONY L - Unit: MCK-E-A

SSR PRP PE Be Ee ET ee ee ee eee eee

FROM:

TO: 32238160

SUBJECT: RE: Bryan's phone number
DATE: 04/10/2016 12:06:06 AM

Bryan Butier | was recently dating Kat Clover and yes she told me that her and Dan had been sleeping together since the trial

where he prosecuted her ex husband Matt
Like - Reply - April 7 at 6:30pm

Char - ( 2
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 32 of 40 PAGEID #: 32

Bryan Butler

| was recently dating Kat Clover and yes
she told me that her and Dan had been
sleeping together since the trial where he
prosecuted her ex husband Matt

Apr 7 at 6:30 PM -. Like - Reply

 

Bryan, | sent you a msg on your Facebook
page, tony would love to talk to you
directly, please chk your msg's thanks! ©
Apr 8 at 3:08 PM « Like » Reply

 

Write a comment... -

 

 

| was going through screen shots..literally 10,000 records and found this one..thought | would send it to you and me to
place in a file.

Trying to get organized...:)

Sent from Yahoo Mail on Android

ear F- 93
Cases 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 33 of 40 PAGEID #: 33

Case: 1:08-cr-00506-DCN Doc #: 201 Filed: 02/26/11 18 of 26. PagelD #: 1284

witness’ prior drug use would certainly be more than reasonable, and in turn eliminate the risk of
unfair prejudice to the United States.

For the reasons set forth above, the United States respectfully requests that the Court

 

preclude the introduction at trial of any evidence or argument, or cross-examination on the
subject of any witnesses’ prior drug use.

In the alternative, the United States requests a voir dire hearing, outside the presence of
ihe jury, to establish what effect, if any, a witness’ prior drug use has on his/her ability to recall
relevant events.

F, Conflict of Interest Issue

 

On March 25, 2010, the United States filed its Motion for Conflict of Interest Inquiry
(Doc. #110) under seal with this Court. Because the motion was filed under seal, the United

States will not detail the issue in its trial brief. However, it is the position of the United States

—

 

that the conflict of interest still remains and reiterates its requested remedy.
___
G. Bifurcated Trial
Because the Superseding Indictment includes forfeiture counts, the United States
anticipates that the trial will be bifurcated into the guilt and forfeiture phases. The United States
will be seeking money judgments against each of the Defendants. The determination of the
amount of the money judgments is an issue for the Court to determine, and not for jury

determination. With respect to the forfeiture, see the United States’ Bill of Particulars regarding

forfeiture previously filed.

CMW Qi | ~ gi

18
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 34 of 40 PAGEID #: 34

Anthony L. Viola ID # 32238-160
McKean FCI ~ P.O. Box 8000
Bradford, Pa. 16701

RECEIVED
FEB 1] 2016 February 5, 2016

Clerk of Court US. District Cour n -.
United States District Court

801 West Superior Avenue

Cleveland, Ohio 44113

RE: USA v. Anthony Viola; CR-08-506

Dear Sirs?”

I am respectfully requesting a copy of ECF # 117, “conflict hearing
concerning the matter captioned above. I'm also enclosing a copy of a
letter I forwarded to the court reporter. Kindly let me know how much
the transcript costs and funds will be immediately sent.

In addition, the AUSA in this case, Mark Bennett, has stated that ©
a conflict waiver was executed. I do not see any conflict waiver on
the court's case docket. Can you confirm in writing that:

(1) A conflict waiver was filed and added to the record and let
me know how I can obtain that; or

(2) State in writing no such waiver is on this record.

Thank you very much for your prompt response to this important
request.

kg SOI be dOr- post Respectfully Submitted,
OF Recerch, THER GU, evict

cc: Mr. Roy Ford - United States Court of Appeals - Sixth Circuit

Mr. Mark Bennett - United States Attorney's Office

Exhind ~9 ~@t
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 35 of 40 PAGEID #: 35
Case 1:15-cv-00242-SPB Document 116-1 Filed 09/27/19 Page 1 of 2

U.S. Department of Justice

United States Attorney
Western District of Pennsylvania

 

 

Joseph F. Weis Jr. U.S. Courthouse.

700 Grant Street

Suite 4000

Pittsburgh, Pennsytvania 13219 412/644-3500

September 27, 2019

The Honorable Susan Paradise Baxter
United States District Judge

U.S. Courthouse

17 South Park Row, Room A-240
Erie, PA 16501

RE: Anthony L. Viola v. USDOJ FBI, et al.
Civil Action No. 15-242E

Dear Judge Baxter:

In June 2018, the Court granted summary judgment to the federal defendants in this
Freedom of Information Act case, the Federal Bureau of Investigation (FBI) and Executive
-Office for U.S. Attorneys (EOUSA). The plaintiff, Anthony L. Viola, appealed that ruling to the
U.S. Court of Appeals for the Third Circuit, where the appeal remains pending.

In the course of preparing the government’s brief on appeal, government counsel
discovered that the Vaughn index that EOUSA prepared and the government filed with this Court
incorrectly described some of the documents at issue. The government has now moved in the
Third Circuit to vacate this Court’s judgment in favor of EOUSA and remand for further
proceedings—in which EOUSA will reprocess the documents at issue and submit a new Vaughn
index and declaration—once the Third Circuit has resolved the remaining issues in the appeal.

Orkiar H- Q !
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 36 of 40 PAGEID #: 36

Case 1:15-cv-00242-SPB Document 116-1 Filed 09/27/19 Page 2 of 2

September 27, 2019
Page 2

Because the Third Circuit appeal remains pending, this Court presently lacks jurisdiction,
and the government does not ask that the Court take any action at this time. The government is
filing this letter simply to avoid any delay in notifying the Court of the inaccuracies in EOUSA’s
prior submission. The government regrets those inaccuracies and the resulting inconvenience to

the Court.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Michael C. Colville
MICHAEL C. COLVILLE
Assistant U.S. Attorney
(412) 894-7337

© Cds H - os
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 37 of 40 PAGEID #: 37

AFFIDAVIT CF CHRISTA A. BIMON

STATE OF OHiO
COUNTY OF FRANKLIN:

The undersigned, CHRISTA A. DIMON, being duly sworn, hereby deposes and says:

1. Iam over the age of 18 and am a resident of the State of Ohio. I have personal knowledge of
the facts herein, and if called as a witness, could testify completely thereto.

2. I am an attorney in good standing licensed to practice in The State of Ohio, bar number
0029910.

3. Iam currently employed by The Office of the Ohio Attomey General. I am a Principal
Attorney assigned to the Ohio Organized Crime Investigations Commission. (OOCIC)

4. On September 26, 2007, OOCIC formed Task Force #08-01 which was established as a
Mortgage Fraud Task Force to investigate organized’ criminal activity in Cuyahoga County,
Ohio.

5, The establishment of Task Force #08-01 was governed by the terms set forth in a MOU,
attached hereto as Exhibit A.

6. As provided in the attached MOU, the funding of Task Force #08-01 was the joint
responsibility of OOCIC and the Ohio state and/or local participating agencies/departments.
(See page 3) and no federal funding was utilized in the creation of or the maintaining of Task

Force #08-01.

ae

Christa A. Dimon

  
 

State of Ohio
County of Franklin

On the ig day of fonf 2¢! f before me, the undersigned notary public, personally appeared Christa
A, Dimon, personally known to me and acknowledged that she did sign the foregoing Affidavit, and
being first duly sworn on oath according to law, deposes and says she has read the foregoing Affidavit
subscribed by her and that the matters stated herein “e true to the best of her knowledge and belief.

. . befare mn a off
Witness my hand by Chr, 13th A : Demon , this 1o@& day of Avril , 2017, Franklin
County, Ohio .

i

‘Noa Publi Cy ele: trans , Notary ble
: My bon 1stem eypasl PLS -2020

Cy high T-~ 9)!
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 38 of 40 PAGEID #: 38

Bureau of Justice Assistance

 

Award Title: Recovery Act Grant Program
Award Description:

 

The Recovery Act Edward Byrme Memorial Competitive Grant Program (Byrne Competitive
Program) will help communities improve the capacity of state and local justice systems and
provide for national support efforts including training and technical assistance programs
strategically targeted to address local needs. This competitive grant announcement focuses on
initiatives in eight areas: 1) preventing and reducing violent crime through community-based data-
driven approaches; 2) providing funding for neighborhood-based probation and parole officers; 3)
reducing mortgage fraud and crime related to vacant properties; 4) hiring of civilian support
personnel in law enforcement (training staff, analysts, dispatchers, etc.); 5) enhancing forensic
and crime scene investigations; 6) improving resources and services for victims of crime; 7)
supporting problem-solving courts; and 8) national training and technical assistance partnerships.

Under category 3, the Cuyahoga County Prosecutor's Office will use the grant to increase their
number of law enforcement partners and expand their efforts to aggressively investigate and
prosecute fraudulent mortgages within Cuyahoga County. The Cuyahoga County Prosecutors
Office convened the Cuyahoga County Mortgage Fraud Task Force in January 2007. Since 2007,
the Cuyahoga County Prosecutors Office has indicted 219 defendants for their involvement in
fraudulent loans (totaling more than $55 million), taken on 353 homes. Of the 353 home foans
under investigation, 252 of the houses (71 percent) have fallen into foreclosure. The task force is
comprised of 12 federal, state, and local law enforcement agencies. The grant funds will be used
to hire three additional full-time employees. The increased capacity provided by adding staff is
expected to result in criminal indictments being brought against an additional 250 defendants for
fraudulent mortgages by the end of the 24-month grant cycle.

CA/INCF

peas Name: Cuyahoga County Prosecutors Award Number: 2009-SC-B89-0080
ice

Solicitation Title: BJA FY 09 Recovery Act Edward [Fiscal Year: 2009

Byme Memorial Competitive Grant Program:
Reducing Mortgage Fraud and Crime Related to

 

 

 

 

 

Vacant Properties

Supplement Number: 00 Amount: $279,950.00
Earmark: No Recovery Act: Yes
|State/Territory: OH County: Cuyahoga

 

 

 

 

Congressional District: 14 , Award Status: Closed

oxhar t - 0 2

 
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 39 of 40 PAGEID #: 39

7/4/2016 FBI — Three Charged in Mortgage Fraud Scherrie

 

Cleveland Division

Home + Cleveland « Press Releases « 2010 + Three Changed in Mortgage Freud Scheme

Three Charged in Mortgage Fraud Scheme

 

Northern District of Ohio

U.S, Attorney's Office
(216) 622-3600

February 23, 2010

Steven M. Dettelbach, United States Attorney for the Northern District of Ohio, announced that an
information has been filed charging Anthony Capuozzo, Nicholas Myles, and Kathryn Clover with two
counts of conspiracy. According to court records, Anthony Capuozzo, age 39, currently resides in
Concord, Chio; Nicholas Myles, age 38, currently resides in Mayfield, Chio; and Kathryn Clover, age
30, currently resides in Olmsted Falls, Chic.

The information alleges that during the period from about June 2005 through April 2006, Capuozo,
Myles, and Clover conspired with previously indicted defendants Uri Gofman, Anthony Viola,
Gennadiy Simkhovich, Dave Pirichy, Howard Sieferd, Jr., Noah Bloch, and Paul A. Lesniak to
purchase 34 properties in the Cleveland area for over $2 million, of which 15 properties were
purchased in Clover’s name and 19 properties were purchased in Lesniak’s name. The information
further alleges that as part of their conspiracy, Clover and Lesniak completed and submitted false and
fraudulent loan applications with the assistance of Myles and Pirichy, mortgage brokers for Central
National Mortgage, LLC. The applications falsified employment, overstated income, overstated assets,
falsified intent to occupy the property and concealed the source of the down-payment funds, which
were in fact provided by Uri Gofman and Gennadiy Simkhovich through their company, Real Asset
Fund, LLC, in order to obtain the financing to purchase the properties. The information alleges that
Capuozzo, a licensed title agent through the State of Ohio and an owner of Family Title Service, Inc.
and Howard Sieferd, Jr., an employee of Family Title, served as the title agency on the properties and
conspired with defendants Uri Gofman, Anthony Viola and Gennadiy Simkhovich to allow the
mortgage loan proceeds to be fraudulently and improperly distibuted. The information alleges that
the defendants did all of this in order to deccive and defraud Long Beach Mortgage Company, Argent
Mortgage Company, LLC, and Mortgage IT, Inc. into funding the mortgage loans.

The defendants’ sentences will be determined by the court after review of factors unique to this case,
inchiding the defendants’ prior criminal records, if any, each defendant’s role in the offense, and the

characteristics of the violation, In all cases the sentences will not exceed the statutory maximum and in

most cases it will be less than the maximum.

This case is being prosecuted by Assistant United States Attorney Mark 8. Bennett, following an
investigation by the Cleveland Divisions of the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), the Federal Bureau of Investigation (FBI), and in conjunction with the Cuyahoga County
Mortgage Fraud Task Force.

United States Attorney Steven M. Dettelbach stated that "Mortgage frand has had a devastatingly
negative impact on our community and, wofortunately, is continuing to happen. Our office has
committed that one of our top priorities, along with our law enforcement partners, is to find and
prosecute the perpetrators of mortgage fraud in order to eliminate it.”

An information is only a charge and is not evidence of guilt. Defendants are entitled to a fair trial in
which it will be the government's burden to prove guilt beyond a reasonable doubt.

This content has been reproduced from its original source.

Accessibility | (Rulemaking | Freedom of Information Act { Legal Notices | Legal Policies and Disclaimers | Links | Privacy Policy | USA.gov | White House

 

Cleveland Division Links

Cleveland Home

Contact Ys
- Overview
- TerritoryNurisdiction

News and Outreach
~Press Room j Stories
- in Your Community

About Us

- Our People & Capabilities
- What We Investigate

- Our Parnerships

~ Cleveland History

Wanted by the FBI - Cleveland
FBI Jobs

FBLgov is an official site of the U.S. government, U.S. Department of Justice

Close

Oa

hitps./Avww.fbl.gov/cleveland/press-releases/2010/cl022310.ntm

ed

T- @-3

12
Case: 2:20-cv-01627-EAS-KAJ Doc #: 1 Filed: 03/30/20 Page: 40 of 40 PAGEID #: 40

LLS. Departinent of Justice

United States Atterney
Northern District of Ohio

 

United States Court Flause
801 West Superior Avenue, Suite 00
Cleveland. Ohio 44113-1852

Aupust 9, 2013

Anthony L. Viola #32238160..

Ashland Federal Correctional Institution
P.O. Box 6001

Ashland, Kentucky 41105

Re: United States v. Viola, et al. 1:08CR506

Dear Mr. Viola: -

This officeiis inréceéiptiof your letters of March 31, 2013 and April.15;2013. We have reviewed
your allegations that members of a “joint state-federal Mortgage Fraud Task Force” engaged in
“significant'nlisconduct.” Based upon our review of your-allegations, this office will take no
further action.

ee

—_—
Very tyGly yours,

Steven M. Dett#tbach
United States Attorney

  

Crd us oy
